Name: Commission Regulation (EEC) No 1829/92 of 3 July 1992 on the application of the guarantee limitation arrangements for sheep meat and goat meat for the 1992 marketing year
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production
 Date Published: nan

 4. 7. 92 Official Journal of the European Communities No L 185/21 COMMISSION REGULATION (EEC) No 1829/92 of 3 July 1992 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1992 marketing year Whereas for the 1992 marketing year estimated ewe numbers exceed the maximum guaranteed level and result in the fixing of a reduction coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 3013/89 intro ­ duces arrangements for the limitation of the guarantee applicable for each marketing year ; Whereas Commission Regulation (EEC) No 1310/88 (3) lays down the detailed rules for the application of these arrangements ; Whereas since the United Kingdom has from the 1992 marketing year ceased to make use of Article 24 (2) of Regulation (EEC) No 3013/89 in Great Britain the maximum guaranteed quantity and the coefficient speci ­ fied in Article 8 ( 1 ) and in the first indent of Article 8 (2) respectively of that Regulation will apply to the Commu ­ nity as a single unit ; HAS ADOPTED THIS REGULATION : Article 1 For the 1992 marketing year the coefficient referred to in the first indent of Article 8 (2) of Regulation (EEC) No 3013/89 shall be : entire Community : 7,0 % . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 122, 12. 5. 1988, p. 69.